
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.55

EXECUTION COPY


COLLATERAL TRUSTEE AGREEMENT


        COLLATERAL TRUSTEE AGREEMENT (as amended and modified from time to time,
this "Agreement") dated as of January 26, 2004, among AEGIS COMMUNICATIONS
GROUP, INC., a Delaware corporation ("Aegis"), as issuer of the Notes under the
Note Purchase Agreement referred to below, each of the subsidiaries of Aegis
listed on the signature pages hereof or that become a party hereto pursuant to
Section 5.10, as guarantors under the Subsidiary Guaranty referred to below,
Deutsche Bank AG-London acting through DB, LLC and Essar Gobal Limited
("Essar"), each as original noteholder and administrative agent under the
applicable Note referred to below (each, an "Administrative Agent") and
WILMINGTON TRUST COMPANY, a Delaware banking corporation, as Collateral Trustee
(in such capacity, the "Collateral Trustee").

        Reference is made to (a) the Note and Warrant Purchase Agreement, dated
as of November 5, 2003 (the "Note Purchase Agreement") among Aegis, Deutsche
Bank AG-London acting through DB, LLC as investment advisor ("DB") and Essar
Gobal Limited ("Essar"), (b) the Secured Promissory Note, dated as of
November 5, 2003, as amended and restated on January 28, 2004, made by Aegis in
the principal amount of $14,087,352.00 payable to DB (the "DB Note"), (c) the
Secured Promissory Note, dated as of November 5, 2003, as amended and restated
on January 28, 2004, made by Aegis in the principal amount of $14,143,815.00
payable to Essar (the "Essar Note") and (d) the Subsidiary Guaranty from
Advanced Telemarketing Corporation, IQI, Inc., Lexi International, Inc.,
InterServ Services Corporation, EBA Direct, Inc. and the Additional Guarantors
referred to therein (the "Guarantors"), in favor of DB and Essar (the
"Guaranty").

        Simultaneously with the execution and delivery of this Agreement, Aegis
and the Guarantors have also entered into the Security Agreement, dated as of
the date hereof, from Aegis and the Guarantors in favor of the Collateral
Trustee, pursuant to which Aegis and the Guarantors have granted Liens in
certain collateral described therein in favor of the Collateral Trustee.

        Reference is also made to the Intercreditor Agreement to be executed
simultaneously with this Agreement (the "Intercreditor Agreement"), pursuant to
which the Senior Lenders and Senior Agent (each as defined therein) have agreed,
among other things, to share certain collateral and payments on the terms and
conditions set forth therein.

        Aegis, the Guarantors, and the Administrative Agents on behalf of the
Noteholders have requested the Collateral Trustee to act as Collateral Trustee
for the Noteholders (the Collateral Trustee, the Administrative Agents and the
Noteholders are herein collectively referred to as the "Secured Parties")
hereunder, under the Security Agreement and under any other document that grants
or purports to grant a security interest in favor of the Noteholders to secure
the obligations of the Parent under the Notes and/or the Guarantors under the
Guaranty (collectively, the "Collateral Documents"). The Collateral Trustee is
willing to act as Collateral Trustee for the Secured Parties hereunder and under
the Collateral Documents on the terms and subject to the conditions set forth in
this Agreement.

        Accordingly, the parties hereto hereby agree as follows:


ARTICLE I

Definitions


        SECTION 1.01    Certain Definitions.    (a) Terms used and not defined
herein shall have the meanings specified in the Notes, the Guaranty or in the
Security Agreement.

        (b)   The words "hereof", "herein" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provisions hereof. All

--------------------------------------------------------------------------------


references herein to Articles or Sections shall, unless otherwise specified, be
deemed to refer to Articles and Sections of this Agreement. As used in this
Agreement, the singular shall include the plural as the context requires and the
following words and phrases shall have the following meanings: (i) "including"
means "including but not limited to", (ii) "provisions" means "provisions,
terms, covenants and/or conditions" and (iii) reference to any agreement is to
be construed as a reference to that agreement as it may from time to time be
amended, amended and restated, supplemented or modified.


ARTICLE II

Declaration and Acceptance of Trust, Remedies


        SECTION 2.01    Declaration and Acceptance of Trust.    The
Administrative Agents, on behalf of the Noteholders, request that Wilmington
Trust Company act as Collateral Trustee for the Noteholders. The Collateral
Trustee hereby declares, and each of Aegis, the Guarantors and the
Administrative Agents, for itself and on behalf of the Noteholders, agrees that
the Collateral Trustee holds the right, title and interest of the Secured
Parties under the Collateral Documents (the "Trust Estate") as trustee in trust
under this Agreement for the benefit of the Noteholders and the Administrative
Agents as provided herein. By acceptance of the benefits of this Agreement and
the Notes, the Administrative Agents and each Noteholder (whether or not a
signatory hereto) (i) consent to the appointment of the Collateral Trustee as
trustee hereunder, (ii) confirm that the Collateral Trustee shall have the
authority to act as the exclusive agent of such Noteholder (x) for enforcement
of any remedies under or with respect to any Collateral Document, (y) the giving
or withholding of any consent or approval relating to any Collateral or any
obligations of Aegis or any Guarantor with respect thereto and (z) for the
execution and delivery of the Intercreditor Agreement and the performance of all
obligations in connection with the Intercreditor Agreement and (iii) agree that,
except as provided in the Loan Documents and the Intercreditor Agreement, they
shall not take any action to enforce any of such remedies or give any such
consents or approvals.


ARTICLE III

Security Agreement; Intercreditor Agreement


        SECTION 3.01    Execution and Delivery of the Collateral
Documents.    On the date hereof, the Collateral Trustee shall execute and
deliver the Security Agreement and each of the other Collateral Documents to
which it is a party, and it shall thereafter act as Collateral Trustee on behalf
of the Secured Parties on the terms and conditions as provided herein and
therein.

        SECTION 3.02    Execution, Delivery and Performance of the Intercreditor
Agreement.    On the date hereof, the Collateral Trustee shall execute and
deliver the Intercreditor Agreement as Collateral Trustee on behalf of the
Secured Parties on the terms and conditions as provided herein and therein and
from and after the date hereof shall perform all of its obligations thereunder
for itself and as agent of each Noteholder.


ARTICLE IV

Collateral Trustee


        SECTION 4.01    Delivery of Secured Documents.    On the date hereof,
Aegis shall deliver to the Collateral Trustee a true and complete copy of each
of the Loan Documents as in effect on the date hereof. Promptly upon the
execution thereof, Aegis shall deliver to the Collateral Trustee a true and
complete copy of any and all amendments, modifications or supplements to any
Loan Document and of any Loan Documents entered into after the date of this
Agreement.

2

--------------------------------------------------------------------------------

        SECTION 4.02    Information as to Noteholders.    The Administrative
Agents shall deliver to the Collateral Trustee from time to time upon request of
the Collateral Trustee a list setting forth, by each Note, (i) the aggregate
principal amount outstanding thereunder, (ii) the interest rate or rates then in
effect thereunder, and (iii) the names of the Noteholders thereof and the unpaid
principal amount thereof owing to each such Noteholder. The Administrative
Agents shall furnish to the Collateral Trustee within 30 days of a request
therefor a list setting forth the name and address of each party to whom notices
must be sent by the Collateral Trustee under the Loan Documents, and the
Administrative Agents agree to furnish promptly to the Collateral Trustee any
changes or additions to such list.

        SECTION 4.03    Compensation and Expenses.    Aegis agrees to pay to the
Collateral Trustee, from time to time upon demand, (i) compensation (which shall
not be limited by any provision of law in regard to compensation of a trustee of
an express trust) for its services hereunder and for administering the Trust
Estate, as heretofore agreed between the Collateral Trustee and Aegis, and
(ii) all of the reasonable fees, costs and expenses of the Collateral Trustee
(including, without limitation, the reasonable fees and disbursements of its
counsel and such special counsel as the Collateral Trustee elects to retain)
(a) arising in connection with the preparation, execution, delivery,
modification and termination of this Agreement and the other Loan Documents, or
the enforcement of any provisions hereof and thereof, or (b) incurred or
required to be advanced in connection with the administration of the Trust
Estate or the preservation, protection or defense of the Collateral Trustee's
rights under this Agreement and the other Loan Documents and in and to the
Collateral and the Trust Estate. The recurring annual fees of the Collateral
Trustee as stipulated in a separate fee schedule agreed to between Aegis and the
Collateral Trustee shall be payable upon each anniversary date of this
Agreement. The obligations of Aegis under this Section 4.03 shall survive the
termination of this Agreement.

        SECTION 4.04    Stamp and Other Similar Taxes.    Aegis agrees to
indemnify and hold harmless the Collateral Trustee and each other Secured Party
from any present or future claim or liability for any mortgage, stamp or other
similar tax and any penalties or interest with respect thereto, which may be
assessed, levied or collected by any jurisdiction in connection with this
Agreement and the other Loan Documents. The obligations of Aegis under this
Section 4.04 shall survive the termination of this Agreement.

        SECTION 4.05    Filing Fees, Excise Taxes, Etc.    Aegis agrees to pay
or to reimburse the Collateral Trustee for any and all amounts in respect of all
search, filing, recording and registration fees, taxes, excise taxes and other
similar imposts which may be payable or determined to be payable in respect of
the execution, delivery, performance and enforcement of this Agreement and the
other Loan Documents to the extent the same may be paid or reimbursed by Aegis
without subjecting the Collateral Trustee or any Secured Party to any civil or
criminal liability. The obligations of Aegis under this Section 4.05 shall
survive the termination of this Agreement.

        SECTION 4.06    Indemnification.    (a) Each of Aegis and the
Guarantors, jointly and severally, agrees to pay, indemnify, and hold the
Collateral Trustee harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement and the other Loan Documents; provided, however, that the Collateral
Trustee shall not be indemnified under this clause to the extent such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements are found by final judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Collateral Trustee.

        (b)   In any suit, proceeding or action brought by the Collateral
Trustee with respect to the Collateral or for any sum owing in respect of
Secured Obligations, or to enforce the provisions of this

3

--------------------------------------------------------------------------------


Agreement or any other Loan Document, each of Aegis and the Guarantors, jointly
and severally, shall save, indemnify and keep the Collateral Trustee and each of
the other Secured Parties harmless from and against all expense, loss or damage
suffered by reason of any defense, set-off, counterclaim, recoupment or
reduction of liability whatsoever incurred or suffered by the Collateral Trustee
or such other Secured Party, as the case may be, arising out of a breach by
Aegis or any Guarantor of any obligation set forth in this Agreement or any
other Loan Document, and all such obligations of Aegis and each Guarantor shall
be and remain enforceable against and only against Aegis and such Guarantor and
shall not be enforceable against the Collateral Trustee or any other Secured
Party. The provisions of this Section 4.06. shall survive the termination of
this Agreement.

        SECTION 4.07    Further Assurances.    At any time and from time to
time, upon the written request of the Collateral Trustee, and at the expense of
Aegis or the Guarantors, each of Aegis and any Guarantor shall promptly execute
and deliver any and all such further instruments and documents and take such
further action as the Collateral Trustee reasonably deems necessary or desirable
in obtaining the full benefits of this Agreement.

        SECTION 4.08    Certain Duties.    The Collateral Trustee's sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with such Collateral in the same manner as it customarily deals with
similar collateral of other parties held by it. The Collateral Trustee shall
promptly deliver to the Administrative Agents a copy of each notice, request,
report or other document delivered to it pursuant to any Loan Document to which
it is a party.

        SECTION 4.09    Exculpatory Provisions.    (a) The Collateral Trustee
shall not be responsible in any manner whatsoever for the correctness of any
recitals, statements, representations or warranties herein contained, all of
which are made solely by Aegis or the Guarantors. The Collateral Trustee makes
no representations as to the value or condition of the Trust Estate or any part
thereof, or as to the title of Aegis or the Guarantors thereto or as to the
security afforded by this Agreement or any other Loan Document, or as to the
validity, execution (except its own execution thereof), enforceability, legality
or sufficiency of this Agreement, any other Loan Document or of the Secured
Obligations, and the Collateral Trustee shall incur no liability or
responsibility with respect to any such matters. The Collateral Trustee shall
not be responsible for insuring the Trust Estate or for the payment of taxes,
charges, assessments or Liens upon the Trust Estate or otherwise as to the
maintenance of the Trust Estate.

        (b)   The Collateral Trustee shall not be required to ascertain or
inquire as to the performance by Aegis, any Guarantor or any other person of any
of the covenants or agreements contained herein or in any other Loan Document.
Whenever it is necessary, or in the opinion of the Collateral Trustee advisable,
for the Collateral Trustee to ascertain the amount of Secured Obligations then
held by a Secured Party, the Collateral Trustee may rely on a certificate of
such Secured Party as to such amount, and if any Secured Party shall not provide
such information to the Collateral Trustee, such Secured Party shall not be
entitled to receive payments hereunder (in which case the amounts otherwise
payable to such Secured Party shall be held in trust for such Secured Party)
until such Secured Party has provided such information to the Collateral
Trustee.

        (c)   The Collateral Trustee shall not be personally liable for any
action taken or omitted to be taken by it in accordance with this Agreement or
any Loan Document, except for such actions or omissions that constitute gross
negligence or willful misconduct by the Collateral Trustee. The Collateral
Trustee and its affiliates may make credit extensions to, accept deposits from
and generally engage in any kind of business with Aegis and its parent or
Subsidiaries as though the Collateral Trustee were not the Collateral Trustee
hereunder.

        SECTION 4.10    Delegation of Duties.    The Collateral Trustee may
execute any of the trusts or powers hereof and perform any duty hereunder either
directly or by or through agents or

4

--------------------------------------------------------------------------------


attorneys-in-fact which it shall select with due care. The Collateral Trustee
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it.

        SECTION 4.11    Reliance by Collateral Trustee.    (a) Whenever in the
administration of the trusts of this Agreement the Collateral Trustee shall deem
it necessary or advisable that a matter be proved or established in connection
with the taking of any action hereunder by the Collateral Trustee, such matter
(unless other evidence in respect thereof be herein specifically prescribed) may
be deemed to be conclusively provided or established by a certificate of an
officer of Aegis delivered to the Collateral Trustee, and such officer's
certificate shall be full warranty to the Collateral Trustee for any action
taken, suffered or omitted in reliance thereon.

        (b)   The Collateral Trustee may consult with counsel, and any opinion
of such counsel (which may be in-house counsel for the Collateral Trustee) shall
be full and complete authorization and protection in respect of any action taken
or suffered by it hereunder in accordance therewith. The Collateral Trustee
shall have the right at any time to seek instructions concerning the
administration of the Trust Estate from any court of competent jurisdiction.

        (c)   The Collateral Trustee may rely, and shall be fully protected in
acting, upon any resolution, statement, certificate, instrument, opinion,
report, notice, request, consent, order, bond or other paper or document which
it has no reason to believe to be other than genuine and to have been signed or
presented by the proper party or parties or, in the case of telecopies and
telexes, to have been sent by the proper party or parties. The Collateral
Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to the Collateral Trustee and conforming to the requirements of this
Agreement or any other Loan Document.

        (d)   The Collateral Trustee shall not be under any obligation to
exercise any of the rights or powers vested in the Collateral Trustee by this
Agreement unless the Collateral Trustee shall have been provided adequate
security and indemnity against the costs, expenses and liabilities which may be
incurred by it in compliance with such request or direction, including, without
limitation, such reasonable advances as may be requested by the Collateral
Trustee.

        SECTION 4.12    Limitations on Duties of Collateral Trustee.    The
Collateral Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in accordance with the direction of the Administrative
Agents. Except as herein otherwise expressly provided, the Collateral Trustee
shall not be under any obligation to take any action which is discretionary with
the Collateral Trustee under the provisions hereof except upon the written
request of the Administrative Agents. The Collateral Trustee shall make
available for inspection and copying by the Administrative Agents each
certificate or other paper furnished to the Collateral Trustee by Aegis or any
Guarantor under or in respect of this Agreement or any other Loan Document or
any portion of the Trust Estate.

        SECTION 4.13    Funds to be Held in Trust.    All funds received by the
Collateral Trustee under or pursuant to any provision of this Agreement shall be
held in trust for the purposes for which they were paid or are held in
accordance with the provisions hereof.

        SECTION 4.14    Resignation of the Collateral Trustee.    (a) The
Collateral Trustee may at any time, by giving 30 days' prior written notice to
Aegis and the Administrative Agents, resign and be discharged of the
responsibilities hereby created, such resignation to become effective upon the
earlier of (i) 60 days from the date of such notice and (ii) the appointment of
a successor Collateral Trustee or Collateral Trustees by the Administrative
Agents. If no successor Collateral Trustee or Collateral Trustees shall be
appointed and approved within 60 days from the date of the giving of the
aforesaid notice of resignation, the Collateral Trustee (notwithstanding the
termination of all of its other duties and obligations hereunder by reason of
such resignation) shall, or any Secured Party or Aegis may, apply to any court
of competent jurisdiction to appoint a successor Collateral Trustee or
Collateral

5

--------------------------------------------------------------------------------


Trustees (which may be an individual or individuals) to act until such time, if
any, as a successor Collateral Trustee or Collateral Trustees shall have been
appointed as above provided. Any successor Collateral Trustee or Collateral
Trustees so appointed by such court shall immediately and without further act be
superseded by any successor Collateral Trustee or Collateral Trustees approved
by the Administrative Agents as above provided.

        (b)   If at any time the Collateral Trustee shall resign or otherwise
become incapable of acting, or if at any time a vacancy shall occur in the
office of Collateral Trustee for any other cause, a successor Collateral Trustee
or Collateral Trustees may be appointed by the Administrative Agents, and the
powers, duties, authority and title of the predecessor Collateral Trustee or
Collateral Trustees terminated and canceled without procuring the resignation of
such predecessor Collateral Trustee or Collateral Trustees, and without any
other formality (except as may be required by applicable law) other than
appointment and designation of a successor Collateral Trustee or Collateral
Trustees in writing duly acknowledged, delivered to the predecessor Collateral
Trustee or Collateral Trustees, and filed for record in each public office, if
any, in which this Agreement is required to be filed.

        (c)   The appointment and designation referred to in Section 4.14(b)
shall, after any required filing, be full evidence of the right and authority to
make the same and of all the facts therein recited, and this Agreement shall
vest in such successor Collateral Trustee or Collateral Trustees, without any
further act, deed or conveyance, all of the estate and title of its predecessor
or their predecessors, and upon such filing for record the successor Collateral
Trustee or Collateral Trustees shall become fully vested with all the estates,
properties, rights, powers, trusts, duties, authority and title of its
predecessor or their predecessors. Such predecessor or predecessors shall,
nevertheless, on the written request of the Administrative Agents or their or
its successor Collateral Trustee or Collateral Trustees, execute and deliver an
instrument transferring to such successor or successors all the estates,
properties, rights, powers, trusts, duties, authority and title of such
predecessor or predecessors hereunder and shall deliver all securities and funds
held by it or them to such successor Collateral Trustee or Collateral Trustees.

        (d)   Any required filing for record of the instrument appointing a
successor Collateral Trustees as hereinabove provided shall be at the expense of
Aegis.

        SECTION 4.15    Status of Successors to Collateral Trustee.    Except as
permitted by Section 4.14, every successor to the Collateral Trustee appointed
pursuant to Section 4.14 shall be a bank or trust company in good standing and
having power so to act, incorporated under the laws of the United States or any
State thereof or the District of Columbia, and having its principal corporate
trust office within the forty-eight contiguous States, and shall also have
capital, surplus and undivided profits of not less than $50,000,000.

        SECTION 4.16    Merger of Collateral Trustee.    Any corporate person
into which the Collateral Trustee may be merged, or with which it may be
consolidated, or any company resulting from any merger or consolidation to which
the Collateral Trustee shall be a party, shall be the Collateral Trustee under
this Agreement without the execution or filing of any paper or any further act
on the part of the parties hereto.

        SECTION 4.17    Appointment of Additional and Separate Collateral
Trustee.    Whenever (i) the Collateral Trustee shall deem it necessary or
prudent in order to conform to any law of any jurisdiction in which all or any
part of the Collateral shall be situated or to make any claim or bring any suit
with respect to or in connection with the Collateral, or (ii) the Collateral
Trustee shall be advised by counsel satisfactory to it that it is so necessary
or prudent in the interest of the Secured Parties, then in any such case,
subject to the Intercreditor Agreement, the Collateral Trustee shall execute and
deliver from time to time all instruments and agreements necessary or proper to
constitute another bank or trust company or one or more persons approved by the
Collateral Trustee either to act as additional trustee or trustees of all or any
part of the Trust Estate, jointly with the Collateral Trustee, or to act as

6

--------------------------------------------------------------------------------


separate trustee or trustees of all or any part of the Trust Estate, in any such
case with such powers as may be provided in such instruments or agreements, and
to vest in such bank, trust company or person as such additional trustee or
separate trustee, as the case may be, any property, title, right or power of the
Collateral Trustee deemed necessary or advisable by the Collateral Trustee. Each
of Aegis and the Guarantors hereby consents to all actions taken by the
Collateral Trustee under the foregoing provisions of this Section 4.17.


ARTICLE V

Miscellaneous


        SECTION 5.01    Amendments in Writing.    None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Article Eight of the Indenture and
Section 5.3 of the Intercreditor Agreement.

        SECTION 5.02    Notices.    All notices, requests and demands (i) to or
upon Aegis or any Guarantor shall be addressed to or care of Aegis at Aegis's
notice address set forth below:

Aegis Communications Group, Inc.
7880 Bent Branch Drive
Suite 150
Irving, Texas 75063
Attention: Herman M. Schwartz
Telecopy No.:

with a copy to:

Hughes & Luce, LLP
1717 Main Street
Suite 2800
Dallas, Texas 75201
Attn: David G. Luther
Fascimile: (214) 9390849

(ii)        to the Administrative Agents at:

DB Advisors LLC
280 Park Avenue
New York, New York 10017
Fascimile: (212) 797-4562
Attention: Counsel

Essar Global Limited
C/o Essar Group
145 E. 48th Street (PH)
New York, New York 10017
Facsimile: (212) 758-5860
Attention: Madhu Vuppuluri

With a copy to:

Shearman & Sterling LLP
599 Lexington Avenue
New York, New York 10022-6069
Facsimile: (212) 848-7179
Attention: Stephen M. Besen, Esq.

7

--------------------------------------------------------------------------------

(iii)        to the Collateral Trustee at:

Wilmington Trust Company
1100 North Market Street
Rodney Square North
Wilmington, DE 19896
Attn: Corporate Trust Administration
Telecopy No.: (302) 636-4140

        SECTION 5.03    No Waiver by Course of Conduct, Cumulative
Remedies.    The Collateral Trustee shall not by any act (except by a written
instrument pursuant to Section 5.01), delay, indulgence, omission or otherwise
be deemed to have waived any right or remedy hereunder. No failure to exercise,
nor any delay in exercising, on the part of the Collateral Trustee, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Collateral Trustee of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy that
the Collateral Trustee would otherwise have on any future occasion. The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

        SECTION 5.04    Successors and Assigns.    This Agreement shall be
binding upon the successors and assigns of each party hereto and shall inure to
the benefit of each such party and its assigns.

        SECTION 5.05    Counterparts.    This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple counterparts and
attached to a single counterpart so that all signature pages are attached to the
same document. Delivery of an executed counterpart of a signature page to this
Agreement by telecopy shall be effective as delivery of a manually executed
signature page.

        SECTION 5.06    Severability.    Any provisions of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

        SECTION 5.07    Section Headings.    The Article and Section titles
contained in this Agreement are, and shall be, without substantive meaning or
content of any kind whatsoever and are not part of the agreement of the parties
hereto.

        SECTION 5.08    Entire Agreement.    This Agreement together with the
other Loan Documents represents the entire agreement of the parties and
supersedes all prior agreements and understandings relating to the subject
matter hereto concerning the Secured Obligations.

        SECTION 5.09    Governing Law.    This Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

        SECTION 5.10    Jurisdiction, Etc.    (a) Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or

8

--------------------------------------------------------------------------------


enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the fullest extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Loan Documents in the courts of
any jurisdiction.

        (b)   Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or Federal court. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

        SECTION 5.11    Waiver of Jury Trial.    Each party hereto irrevocably
waives all right to trial by jury in any action, proceeding or counterclaim
(whether based on contract, tort or otherwise) arising out of or relating to
this Agreement, any of the other Loan Documents or the actions of any party in
the negotiation, administration, performance or enforcement thereof.

        SECTION 5.12    Subsidiary Guarantors.    If, pursuant to Section 8 of
the Guaranty, any Person who is not a Subsidiary Guarantor becomes a Subsidiary
Guarantor thereunder, such Subsidiary shall execute and deliver to the
Collateral Trustee (with a copy to the Administrative Agents) a Joinder
Agreement substantially in the form of Annex 1 (Form of Joinder Agreement)
hereto and shall thereafter for all purposes be a party hereto and have the same
rights, benefits and obligations as a Guarantor party hereto on the Effective
Date.

[Signature Pages follow]

9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the undersigned has caused this Collateral
Trust Agreement to be duly executed and delivered as of the date first above
written.

    AEGIS COMMUNICATIONS GROUP, INC.
 
 
By:
 
/s/  HERMAN M. SCHWARZ      

--------------------------------------------------------------------------------

    Name: Herman M. Schwarz
Title: President and Chief Executive Officer
 
 
The Guarantors:
 
 
ADVANCED TELEMARKETING CORPORATION
 
 
By:
 
/s/  HERMAN M. SCHWARZ      

--------------------------------------------------------------------------------

    Name: Herman M. Schwarz
Title: President and Chief Executive Officer
 
 
IQI, INC.
 
 
By:
 
/s/  HERMAN M. SCHWARZ      

--------------------------------------------------------------------------------

    Name: Herman M. Schwarz
Title: President and Chief Executive Officer
 
 
LEXI INTERNATIONAL, INC.
 
 
By:
 
/s/  HERMAN M. SCHWARZ      

--------------------------------------------------------------------------------

    Name: Herman M. Schwarz
Title: President and Chief Executive Officer
 
 
INTERSERV SERVICE CORPORATION
 
 
By:
 
/s/  STEVEN ALRED HOUGH MARSHALL      

--------------------------------------------------------------------------------

    Name: Steven Alred Hough Marshall
Title: Vice President and Secretary          

10

--------------------------------------------------------------------------------


 
 
EBA DIRECT, INC.
 
 
By:
 
/s/  HERMAN M. SCHWARZ      

--------------------------------------------------------------------------------

    Name: Herman M. Schwarz
Title: President and Chief Executive Officer
 
 
DEUTSCHE BANK AG LONDON, acting through DB ADVISORS, LLC, as Administrative
Agent and Noteholder,
 
 
By:
 
/s/  ROGER EHRENBERG      

--------------------------------------------------------------------------------

    Name: Roger Ehrenberg
Title: President and Chief Executive Officer
 
 
By:
 
/s/  PAUL BIGLER      

--------------------------------------------------------------------------------

    Name: Paul Bigler
Title: Chief Operating Officer
 
 
ESSAR GLOBAL LIMITED,
as Administrative Agent and Noteholder,
 
 
By:
 
/s/  MADHU S. VUPPULURI      

--------------------------------------------------------------------------------

    Name: Madhu S. Vuppuluri
Title: Executive Director
 
 
WILMINGTON TRUST COMPANY,
as Collateral Trustee,
 
 
By:
 
/s/  JAMES J. MCGINLEY      

--------------------------------------------------------------------------------

    Name: James J. McGinley
Title: Authorized Signatory

11

--------------------------------------------------------------------------------


Annex I

Form of Joinder Agreement

        This Joinder Agreement, dated as of                            , 20    ,
is delivered pursuant to Section 5.12 (Subsidiary Guarantors) of the Collateral
Trustee Agreement, dated as of January 26, 2004, among Wilmington Trust Company
(the "Collateral Trustee"), Deutsche Bank AG London acting through DB Advisors
LLC and Essar Global Limited (each in its capacity as administrative agent, an
"Administrative Agent" Aegis Communications Graoup Inc. (the "Company"), and the
subsidiaries of Company listed on the signature pages thereof (the "Appointment
Agreement"). Capitalized terms used herein but not defined herein are used with
the meanings given them in the Appointment Agreement.

        By executing and delivering this Joinder Agreement, the undersigned, as
provided in Section 5.12 (Subsidiary Guarantors) of the Appointment Agreement,
hereby becomes a party to the Appointment Agreement as a Guarantor thereunder
with the same force and effect as if originally named as a Guarantor therein.

[SIGNATURE PAGE FOLLOWS]

12

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to
be duly executed and delivered as of the date first above written.

    [SUBSIDIARY GUARANTOR]
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

ACKNOWLEDGED AND AGREED
as of the date first above written:
WILMINGTON TRUST COMPANY,
as Collateral Trustee
By:
 
 
 
     

--------------------------------------------------------------------------------

    Name:
Title:
DEUTSCHE BANK AG LONDON, ACTING THROUGH
DB ADVISORS LLC,
as Administrative Agent
By:
 
 
 
     

--------------------------------------------------------------------------------

    Name:
Title:
ESSAR GLOBAL LIMITED,
as Administrative Agent
By:
 
 
 
     

--------------------------------------------------------------------------------

    Name:
Title:

13

--------------------------------------------------------------------------------



QuickLinks


COLLATERAL TRUSTEE AGREEMENT
ARTICLE I Definitions
ARTICLE II Declaration and Acceptance of Trust, Remedies
ARTICLE III Security Agreement; Intercreditor Agreement
ARTICLE IV Collateral Trustee
ARTICLE V Miscellaneous
Annex I Form of Joinder Agreement
